United States Court of Appeals
                      For the First Circuit

Nos. 02-2158
     02-2159
     02-2165
     02-2166
     02-2188

                    UNITED STATES OF AMERICA,
                            Appellee,

                                v.

         VINCENT A. CIANCI, JR., FRANK E. CORRENTE, and
                       RICHARD E. AUTIELLO,
                     Defendants, Appellants.


                             Before
                     Howard, Circuit Judge,
           Campbell and Stahl, Senior Circuit Judges.

                          ORDER OF COURT
                     Entered: August 10, 2004

     Defendant-appellants   jointly   seek   permission    to  make
supplemental filings addressing the Supreme Court's recent decision
in Blakely v. Washington, 124 S.Ct. 2531 (June 24, 2004). They may
make such filings with the court in the form of supplemental briefs
not to exceed twenty pages, no later than thirty days from the date
of this order, with service to opposing counsel.       These briefs
shall also address the issue of whether defendant-appellants have
waived any Blakely issue by not raising it in their original
appeals.

     The United States shall file a response brief with the court
not to exceed twenty pages, no later than fifteen days from the
date the last defendant-appellants’ supplemental briefs are filed,
with service to opposing counsel.
     Counsel are to file 9 copies of their brief and a disk
containing the entire contents of the brief. See Fed. R. App. P. 31
and Local Rule 32. Additionally, Counsel are directed to Fed. R.
App. P. 32 regarding brief format (except as to page count).

                              By the Court:
                              Richard Cushing Donovan, Clerk



                              ______________/s/___________________
                              By: Mark R. Syska, Chief Deputy Clerk




[cc: Mr. MacFadyen, Mr. Egbert, Mr. Romano, Mr. Rose, Mr. Lockhart,
Ms. Curran, Mr. Iannotti, Mr. Donnelly, Mr. Moore, Mr. O'Brien,
Mr. Traini, and Mr. Bicki.]